Citation Nr: 0603198	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  03-04 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
symptomatic loss of semilunar cartilage of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in April 2002, which established a 10 percent 
rating for symptomatic loss of semilunar cartilage of the 
left knee, effective October 26, 1992.  

When the case was previously before the Board in January 
2005, the Board remanded the issue of an increased rating for 
symptomatic loss of semilunar cartilage for additional 
development.  That development has been completed to the 
extent possible, and the case returned to the Board for 
further consideration of the veteran's appeal.

The veteran has submitted additional evidence for the Board's 
consideration accompanied by a waiver of initial 
consideration by the agency of original jurisdiction.

FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of the evidence does not show that the 
veteran's loss of semilunar cartilage of the left knee is 
manifested by moderate instability or subluxation.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected symptomatic loss of semilunar 
cartilage of the left knee are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Codes 5257, 5259 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a February 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a July 2002 Statement of the Case 
(SOC), a January 2005 Board Remand, and a September 2005 
Supplemental Statement of the Case (SSOC).  These documents 
provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
provided to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC and SSOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Factual Background

The veteran's medical history includes a left lateral 
meniscectomy, performed in April 1976.  A VA treatment record 
from October 1976 notes the veteran's complaints of pain in 
his left knee upon ambulation.  This pain was reported to 
have been ongoing for six months.  Joint laxity was 
indicated.  In March 1989, the Board granted an increased 
evaluation of 10 percent for the veteran's left knee, citing 
ligamentous laxity and slight joint instability.  An 
effective date of July 1, 1976 was then established.

VA orthopedic treatment records from October 1992 noted 
questionable laxity in the left knee.  A November 1992 report 
noted the veteran's complaints of pain and popping, which 
resulted from his work as a mail carrier.  Intact ligaments 
were noted, along with mild crepitus and the veteran's prior 
meniscectomy.  

In January 1993, the veteran was accorded a VA orthopedic 
examination to assess his left knee.  Pain was again 
discussed, and the veteran stated his pain was increasing.  
Performing his duties as a mail carrier, sitting for 
prolonged periods of time, standing, or suddenly changing 
position were all said to be triggers of pain.  Upon 
palpation, no swelling was observed, but some tenderness was 
noted along the lateral joint margin.  There were no 
deformities of the knee, but the scar from surgery was noted.  
The examiner found no evidence of non-union or subluxation 
and the veteran had a complete range of motion.  Mild 
instability was noted.  The examiner diagnosed mild 
degenerative joint disease.  Private records from this time 
also note complaints of knee pain.  

In testimony before an RO hearing officer in August 1994, the 
veteran stated that he was experiencing a lot of discomfort, 
especially in the winter months.  He also noted that it would 
pop "every so often" and feel like it would give way.  The 
veteran further testified that he takes ibuprofen for this 
condition.  He then indicated that he senses internal 
problems in his left knee, which sometimes locks up on him.  
He stated his right knee was stronger than his left knee.  He 
also testified that his condition may force him from being a 
letter carrier, and into a different position within the post 
office.

In September 1994, the veteran had a private orthopedic 
examination for his left knee.  He reported pain, worsened 
with activity.  Upon examination, no obvious deformities were 
observed and there was no swelling.  The circumference of the 
left thigh was observed to be 2 to 3 centimeters less than 
the right.  The veteran's range of motion was 0 to 130 
degrees and there was no crepitus or grinding.  The knee was 
considered stable to varus and valgus stress.  The veteran 
had a negative McMurray's test and a negative pivotal shift.  
His Lachman's test was also negative.  X-rays revealed a 
narrowing joints space, but no osteophyte formation.  No 
subchondral sclerosis or cysts were observed.  The veteran 
was diagnosed with early degenerative arthritis.

VA outpatient orthopedic notes indicated an evaluation in 
June 1993 for left knee pain.  The veteran was found to have 
a full range of motion and no joint line tenderness.  Varus 
and valgus stress was negative.  He was diagnosed with early 
degenerative joint disease and synovitis.  Other records from 
September 1993 noted that the veteran's symptoms were 
relieved with Motrin. 

VA radiology records from September 1994 indicate no evidence 
of acute fracture or dislocation of the left knee.  Bone 
mineralization appeared normal and there was no evidence of 
effusion.  Soft tissue injury was not ruled out, but no 
evidence of bone abnormality was indicated.

Progress notes from August 1996 report that the veteran was 
working a lot of overtime.  VA outpatient records from 
February 1998 note the veteran's continued work in his 
occupation as a letter carrier.  At this time, the left knee 
surgery scars were observed and slight crepitus was noted.

October 1999 x-rays indicate mild degenerative changes, with 
slight marginal sclerosis and hypertrophic spurring at the 
lateral margin of the knee.  Minimal narrowing of the lateral 
compartment of the left knee joint was observed and possible 
internal derangement was discussed.  No signs of effusion 
were observed.

In June 2000, the veteran's claim for an increased rating for 
his left knee was remanded by the Board.  Following this 
remand, additional medical records were obtained.

These additional records included findings from the January 
2000 orthopedic evaluation, where the veteran complained of 
continued left knee pain, particularly on the posterior part 
of the lateral side.  Range of motion was 0 to 125 degrees, 
without pain or crepitus.  No instability, effusion, or 
patellar involvement was found.  No osteophytosis was 
observed in old x-ray views and the physician noted "only 
mild Fairbanks changes."  The veteran was diagnosed with 
compartmental knee arthritis.  He was also found to have no 
instability and require no knee brace.  Use of anti-
inflammatory treatment was discussed.

Notes from April 2000 indicate continued pain.  The veteran 
was observed to walk without limp or difficulty at this time.  
His range of motion was 0 to 125 degrees and he had "old" 
crepitance over the lateral compartment.  No ligamentous 
instability was observed.  Other tests were negative and no 
effusion or patellar involvement was indicated.

The May 2000 report from the veteran's MRI indicated an 
absence of lateral meniscal cartilage, consisted with prior 
surgery.  Narrowing of the joint compartment was observed and 
the examiner concluded that osteophytes laterally indicate 
secondary osteoarthritis.  Medial compartment degenerative 
change was also noted and small knee joint effusion was 
found.  No Baker's cyst was seen.  Ligaments appeared intact, 
tendons were normal, and osseous structures showed normal 
signal intensity.

X-rays were also taken in May 2000.  Tiny osteophytes were 
observed within the lateral and medial knee joint 
compartments, but the patellofemoral joint appeared normal 
and no effusion was seen.  Mild lateral osteoarthritis was 
diagnosed.

In June 2000, the veteran underwent a VA outpatient follow up 
evaluation for his left knee.  He indicated that he was 
performing his job as a letter carrier without much 
difficulty at that time.  Minimal fullness was observed in 
the posterior aspect of his knee and he was stable to varus 
valgus and anteroposterior stress.  The veteran was noted to 
have an excellent range of motion.  After reviewing the 
radiological evidence, the physician diagnosed the veteran 
with arthritis.

In September 2000, the veteran was accorded a VA orthopedic 
examination for his left knee.  He reported subjective 
complaints of pain, increasing in cold weather.  The examiner 
also noted that the veteran walked with stiffness and 
complained of difficulty going up and down stairs.  The 
veteran indicated his knee had never locked on him, but that 
it occasionally gave way and was often fatigued at the end of 
the day.  The veteran was to obtain an unloader brace and 
could not play sports.  However, he could still perform job 
functions.  The veteran had a range of motion between 0 and 
125 degrees, with pain at maximum flexion and maximum 
extension.  No effusion, instability or crepitus was noted.  
The veteran had "complete stability" to varus and valgus 
stress.  Anterior and posterior cruciate ligaments drawer and 
Lachman's test is negative.  Pain in the left meniscus was 
noted with the McMurray's test.  Mild quadriceps atrophy was 
also noted on the left leg.  Strength of the left quadriceps 
was described as 4+/5, compared with full strength in the 
right.  Following review of radiological evidence, the 
examiner assessed moderate to severe lateral compartment 
osteoarthritis.  The examiner indicated his pain would 
increase during periods of flare up and he would eventually 
need a knee replacement.

In April 2001, the veteran indicated that his left knee has 
done well.  Outpatient records from February 2002 note 
continued complaints of pain in the veteran's knees, 
secondary to his work as a mail carrier.  This pain was 
reported as 4 out of 10.

In an April 2002 rating decision, the veteran's evaluation 
for arthritis of the left knee was continued, and a separate 
evaluation of 10 percent was assigned under Diagnostic Code 
5259, for symptomatic removal of semilunar cartilage, 
effective October 26, 1992.  In May 2002 the veteran withdrew 
all pending appeals.  In June, however, he filed a notice of 
disagreement with the evaluation assigned to the symptomatic 
removal of semilunar cartilage of the left knee. 

A March 2003 VA outpatient record indicates a full range of 
motion and no crepitus.  The veteran's knee was completely 
stable to varus stressing, but showed approximately 5 degrees 
of movement upon valgus stressing.  This was said to 
exacerbate the veteran's pain.  The veteran's knee showed no 
effusion, swelling, crepitus, or warmth.  The veteran had 
full range of motion at this time.  The examiner reviewed 
prior x-ray films and observed that the compartments looked 
benign, with moderately sized joint spaces.  The physician 
found the veteran to have degenerative joint disease and 
discussed ordering a lateral unloader brace and the prospect 
of future surgery.

VA outpatient orthopedic records from December 2004 note 
worsening knee pain, with the veteran quantifying his pain as 
of 5-6 out of 10.  It was reported to worsen from walking.  
The veteran reported occasional swelling, but denied 
mechanical symptoms.  Upon physical examination, the 
veteran's range of motion was 0 to 140 degrees.  Small 
effusion was also noted.  There was no medial or lateral 
joint line tenderness and minimal patellar crepitus noted.  
The veteran's ligaments were stable to varus and valgus 
stresses at both 0 and 30 degrees.  The veteran did show 1+ 
Lachman, compared to his right side.  Posterior drawer test 
was negative.  The examiner reviewed x-ray films and 
determined that they showed evidence of degenerative joint 
disease in the lateral and patellofemoral compartments.  
There was still a joint space, however.  A contemporaneous 
radiology report notes a slight decrease in joint space with 
marginal osteophyte formation and a single piece of bone was 
seen posterior to the knee joint, this was not confirmed by 
other views and may represent a loose body.

In January 2005, the veteran's claim was remanded for further 
development.  Subsequent VA outpatient treatment records, 
from February and March 2005, indicate continued complaints 
of knee pain and ibuprofen use.  The pain was described as 
sharp, mostly in the posterolateral portion of the knee.  The 
veteran denied locking or catching at this time.  Subjective 
complaints also included reports of weakness and instability.

VA outpatient records from April 2005 pertain to an 
evaluation of the veteran's left knee.  These records 
indicate that the veteran had a steroid injection.  He 
indicated that the he was almost pain free, due to the 
injection.  The veteran reported occasional problems in his 
job as a mail carrier.  The knee was not swollen at the time 
of the examination and no effusion, erythema, or redness was 
observed.  The veteran's range of motion was 0 to 130 degrees 
and his varus and valgus stability was normal.  The examiner 
assessed that the veteran was doing "very well" considering 
his history of left knee valgus and gonarthrosis.  The 
veteran was reported to be able to control his symptomatology 
with ibuprofen.

In June 2005, the veteran underwent a VA medical examination 
to assess the current nature and severity of his left knee 
condition.  The examiner reviewed the claims file and 
discussed the veteran's medical and social history.  The 
veteran reported having his knee drained on a prior occasion 
and indicated good results from knee injections, with results 
lasting about 1 week.  The veteran then indicated that his 
pain increased with varying levels and duration of activity.  
Ibuprofen and hot soaks were used to reduce pain.  The 
veteran indicated that symptoms flared up 2-3 times per week, 
alleviated by rest.  Redness, localized heat and stiffness 
were denied, but weakness, tenderness and periodic swelling 
were reported.  

The veteran indicated that his knee occasionally locks up for 
a few seconds.  Also, periodic instability was helped by the 
use of a brace.  He then indicated that he is not comfortable 
bending, lying on his side, or playing sports or other such 
activities.

Upon physical examination, the veteran's left knee range of 
motion was 0 to 130 degrees, with slight pain at each end of 
the range.  Tenderness to palpation was reported.  The 
examiner noted full strength in both lower extremities.  The 
veteran's gait was reported to be within normal limits and he 
was wearing his left knee brace.  The veteran was able to 
walk on his heels, toes and in tandem.  He did not require 
assistance and had no uneven shoe wear pattern.  The veteran 
reported increased pain with repeated motion.  He also shook 
slightly and the examiner found this to be indicative of 
weakness and decreased endurance.  The veteran displayed no 
incoordination.  He was diagnosed with a loss of semilunar 
cartilage of the left knee, with residual pain.  December 
2004 x-rays were observed to indicate mild tri-compartment 
arthritis.  Further, the veteran was assessed with 
nonspecific knee joint effusion.

A private x-ray report from June 2005 indicates that weight 
bearing views demonstrate advanced posterior lateral femoral 
joint space narrowing of the left knee.  The physician who 
wrote the report specifically stated, "At least moderate left 
lateral compartment joint space narrowing with probable knee 
effusion."  Soft tissues were found to be unremarkable and 
posterior joint debris was noted; patellofemoral alignment 
was unremarkable.

Analysis

The veteran and his representative argue that his left knee 
symptomatic loss of semilunar cartilage is more severe than 
is reflected in the current rating.  They argue that the left 
knee is tender to palpation; interferes with the veteran's 
work as a mail carrier; and causes pain, increased weakness, 
and a reduction in the normal range of motion.  

At the outset, the Board notes that the veteran is separately 
rated for arthritis of the left knee, which is based upon 
limitation of motion.  In this regard, the evaluation of the 
same disability under various diagnoses is to be avoided.  
Both the use of manifestations not resulting from service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2005).  Consequently, the Board cannot 
consider the symptoms related to arthritis, such as 
limitation of motion, in evaluating the disability from the 
cartilage removal.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2005). Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  Id.  In general, the degree of 
impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, which are the circumstances of the instant case.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  In this 
case, the veteran has appealed a separate new initial 
disability rating assigned during the appeal of the veteran's 
prior claim for increase of his left knee condition.  Because 
he has appealed the initial rating, the Board must consider 
the applicability of staged ratings covering the time period 
in which his claim and appeal have been pending.  Fenderson 
v. West, 12 Vet. App. 119, 126-27 (1999).

The veteran's symptomatic cartilage removal of the left knee 
is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259.  
Under this Code a 10 percent rating is warranted where the 
removal of semilunar cartilage is symptomatic.  This is the 
maximum evaluation assignable under this Code.  Consequently, 
the Board will consider whether higher evaluations are 
warranted under other Diagnostic Codes.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  
Moderate or severe recurrent subluxation or lateral 
instability, warrants a 20 and 30 percent evaluation, 
respectively.  38 C.F.R. § 4.71a.


The Board finds that the veteran's service-connected left 
knee symptomatic loss of semilunar cartilage does not meet or 
nearly approximate the criteria for a rating in excess of 10 
percent under Diagnostic Code 5257.  Here, the objective 
medical evidence fails to show more than mild instability or 
subluxation.  For example, the September 2000 VA examination 
notes "complete stability," the April 2005 outpatient notes 
indicate no lateral instability, and the June 2005 VA 
examination notes the veteran reporting instability once or 
twice a month.  Even considering ongoing references by the 
veteran to some instability with his knee and a March 2003 
report showing 5 degrees of valgus instability, the 
preponderance of the evidence does not more nearly 
approximate a finding of moderate instability at any point 
during the course of the appeal.  The evidence also does not 
show subluxation.  As the evidence fails to show moderate 
subluxation or instability, a higher evaluation of 20 percent 
under Diagnostic Code 5257 is not warranted.

The Board has also considered Diagnostic Codes 5258, but 
finds that the evidence does not establish that the veteran 
suffers from dislocated cartilage.  Here, all radiological 
evidence dating back to outpatient records from October 1992 
indicate there is no dislocated cartilage.  Rather, the 
evidence indicates that cartilage from the left knee is 
missing, not dislocated.  Similarly, there is no evidence of 
malunion or nonunion of the tibia.  Thus, Diagnostic Codes 
5258 and 5262 are not for application.  See  38 C.F.R. 
§ 4.71a.  

The Board further has considered the applicability of DeLuca 
v. Brown, 8 Vet. App. 202 (1995), to the service-connected 
left knee cartilage removal.  However, as the veteran is 
already receiving a separate rating for arthritis based on 
limitation of motion, his evaluation under Diagnostic Code 
5259 cannot include such consideration.  As such, the holding 
in DeLuca is not for application in this case.  See Johnson 
v. Brown, 9 Vet. App 7, 11 (1996) (holding that Diagnostic 
Code 5257 is not predicated on loss of range of motion and 
thus 38 C.F.R. §§ 4.40 and 4.45 are not applicable to a 
disability rated under that Diagnostic Code).

In summary, absent evidence of symptoms more nearly 
approximating moderate instability or recurrent subluxation, 
an increased rating is not warranted.  

In making the above determination, the Board notes that it 
took into consideration the applicability of "staged" ratings 
pursuant to Fenderson, supra.  However, the record does not 
reflect any distinctive periods where the competent medical 
evidence indicates his service-connected symptomatic loss of 
left knee semilunar cartilage satisfied the criteria 
necessary for a higher rating.

In addition, because the veteran is currently receiving the 
maximum compensable rating under applicable criteria, the 
Board has considered the issue of whether the veteran's 
service-connected left knee symptomatic loss of semilunar 
cartilage presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extraschedular 
ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 337, 338- 
339 (1996).  In this regard, the Board notes that the 
evidence does not show that the veteran's symptomatic 
cartilage removal of the left knee, in and of itself, 
interferes markedly with employment (i.e., beyond that 
contemplated in the assigned rating), warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  
Specifically, the evidence shows the veteran works as a 
letter carrier, often walking many miles during the course of 
his job.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).






	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an evaluation in excess of 10 percent for the 
veteran's left knee symptomatic loss of semilunar cartilage 
is not warranted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


